BISCHOFF, J.
Nothing is found in the points upon which this motion is founded which could alter the conclusion as originally reached upon the questions presented by the appeal (Wallace v. Dinniny (Com. Pl.] 32 N. Y. Supp. 159); and no point of law is now raised which was not considered in reaching that conclusion, or which could have involved a contrary result if urged at that time. Hence a reargument is not to be ordered. Mount v. Mitchell, 32 N. Y. 702. That there was no evidence in the case from which the jury could have found a surrender of the lease originally executed by the parties is clear to us, and there is no novel question of law involved which would authorize our granting the leave asked to appeal to the court of last resort. Nor does the determination of this action affect interests other than those of the parties before the court. Consistently, therefore, with the rules which are to guide the court in disposing of applications of this character (Spofford v. Rowan, 14 Daly, 236; Butterfield v. Radde, 38 N. Y. Super. Ct. 44; Fulton v. Insurance Co., 2 Misc. Rep. 55, 20 N. Y. Supp. 989; White v. Balta, 7 Misc. Rep. 662, 28 N. Y. Supp. 3), this motion must be denied. Motion denied, with $10 costs.